Case: 11-14322    Date Filed: 04/24/2013   Page: 1 of 9


                                                            [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                                _____________

                                 No. 11-14322
                                _____________

                     D. C. Docket No. 1:04-cv-20701-WMH

MARYLA MADURA,

                                                        Plaintiff-Appellant,

                                     versus

CITY OF NORTH MIAMI BEACH, FLORIDA,
a political subdivision of the State of Florida,
ANTONIO MARCIANTE,
TONY SANCHEZ,

                                                        Defendants-Appellees,

MICHAEL J. MUNDY,
JOHN DOES, et al.,

                                                        Defendants.

                                ______________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                               ______________

                                (April 24, 2013)
              Case: 11-14322       Date Filed: 04/24/2013   Page: 2 of 9


Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Dr. Maryla Madura (“Madura”) appeals: (1) the grant of

summary judgment as to Defendants-Appellees Antonio Marciente (“Marciente”)

and Tony Sanchez (“Sanchez”) on Madura’s § 1983 false arrest and excessive

force claims and to Defendant-Appellee City of North Miami Beach (“the City”)

on Madura’s state law false arrest / false imprisonment claim; (2) the directed

verdict for Sanchez on Madura’s intentional infliction of emotional distress claim;

(3) the grant of the City’s post-verdict motion for a judgment as a matter of law on

Madura’s assault and battery claims; and (4) the exclusion and allowance of certain

evidence and testimony at trial.

                                           I.

      On June 25, 2002, around 7:30 p.m. and before dark, several of the City’s

police officers including Sanchez and Marciante confronted and arrested a

purchaser of 100 MDMA ecstasy pills, Lazaro Martinez (“Martinez”), at a Taco

Bell in North Miami Beach. At the same time that Martinez was confronted,

Madura, a white female, stopped at the Taco Bell for dinner. In the parking lot,

Madura saw several unidentified, armed police officers dressed in black “taking

down” Martinez. Madura mistook the officers for terrorists or gang members, was

                                           2
              Case: 11-14322     Date Filed: 04/24/2013   Page: 3 of 9


alarmed, and left the parking lot. The police, at Sanchez’s direction, followed

Madura, believing her to be connected to Martinez. They stopped Madura’s car by

physically blocking her passage with an SUV, arrested her, searched her car, and

later released her after realizing that she had no connection to Martinez.

According to Madura, Sanchez also threatened her not to report their mistake.

Madura suffered physical and emotional injuries and received medical treatment as

well as ongoing psychological treatment.

      The more specific details about the events differ substantially, however,

according to the parties’ testimony. Attached to this opinion as “Appendix I” is a

side-by-side comparison of their accounts.

                                         II.

      The issues presented on appeal are:

      1. Whether the district court erroneously granted summary judgment to:

             (a) Marciante and Sanchez on Madura’s § 1983 false arrest claims;

             (b) the City on Madura’s state law false arrest / false imprisonment

             claim;

             (c) Sanchez on Madura’s § 1983 excessive force claim.

      2. Whether the district court erroneously directed a verdict for Sanchez on

      Madura’s intentional infliction of emotional distress claim.

                                           3
              Case: 11-14322      Date Filed: 04/24/2013   Page: 4 of 9


      3. Whether the district court erroneously granted the City’s renewed motion

      for judgment as a matter of law on the assault and battery claims.

      4. Whether the district court abused its discretion by:

             (a) excluding Madura’s medical records as evidence;

             (b) allowing defense counsel to ask leading questions of Marciante on

             cross-examination;

             (c) allowing testimony from a defense witness not identified prior to

             trial.

                                         III.

      We review de novo the grant of summary judgment, drawing all inferences

and construing the evidence in the light most favorable to the non-moving party.

Univ. of Ala. Bd. Of Trs. v. New Life Art, Inc., 683 F.3d 1266, 1271 (11th Cir.

2012). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a).

      We review de novo the grant of a Rule 50(a) motion for judgment as matter

of law, viewing the evidence in the light most favorable to the non-moving party

and affirming only if “reasonable people could not arrive at a contrary verdict.”




                                          4
               Case: 11-14322      Date Filed: 04/24/2013   Page: 5 of 9


Ramirez v. Sec’y, U.S. Dep’t. of Transp., 686 F.3d 1239, 1244 (11th Cir. 2012)

(internal quotation marks omitted).

       We review de novo the grant of a Rule 50(b) renewed motion for judgment

as a matter of law, viewing the evidence and drawing all inferences in favor of the

non-moving party. Collado v. United Parcel Serv., Co., 419 F.3d 1143, 1149 (11th

Cir. 2005). “Judgment as a matter of law for the defendant is due when there is

insufficient evidence to prove an element of the claim, which means that no jury

reasonably could have reached a verdict for the plaintiff on that claim.” Id.

       We review the district court’s evidentiary rulings for an abuse of discretion

and will reverse “only if the complaining party establishes that the evidentiary

ruling resulted in a substantial prejudicial effect, thus warranting reversal of the

jury’s verdict.” Anderson v. WBMG-42, 253 F.3d 561, 563 (11th Cir. 2001)

(internal quotation marks omitted); see also Salter v. Westra, 904 F.2d 1517, 1519

n.1 (11th Cir. 1990) (reviewing for abuse of discretion a district court’s overruling

an objection to leading questions); Fabrica Italiana Lavorazione Materie

Organiche, S.A.S. v. Kaiser Aluminum & Chem. Corp., 684 F.2d 776, 780 (11th

Cir. 1982) (reviewing for abuse of discretion a district court’s allowance of a

witness not identified prior to trial).

                                          IV.

                                           5
               Case: 11-14322     Date Filed: 04/24/2013    Page: 6 of 9


      After reviewing the extensive record in this case, reading the parties’ briefs

and having the benefit of oral argument, we conclude that the district court erred in

granting summary judgment based on qualified immunity on the § 1983 false arrest

claims against Marciante and Sanchez and the excessive force claim against

Sanchez and in granting summary judgment on the false arrest/false imprisonment

tort claim against the City. The district court also erred in granting judgment as a

matter of law on the intentional infliction of emotional distress claim against

Sanchez and the assault and battery tort claims against the City. At each of these

stages of the proceedings, the district court failed to view the facts in the light most

favorable to Madura and to draw all reasonable inferences in her favor. Instead,

the district court improperly gave greater weight to the officers’ testimony.

Because this case will be remanded and tried again, we need not determine

whether the district court abused its discretion in allowing or refusing certain

evidence or testimony.

      We therefore vacate: (1) the district court’s grant of summary judgment on

Madura’s § 1983 false arrest claims against Marciante and Sanchez, state law false

arrest/false imprisonment claim against the City, and § 1983 excessive force claim

against Sanchez; (2) the directed verdict for Sanchez on Madura’s intentional

infliction of emotional distress claim; and (3) the grant of the City’s post-verdict

                                           6
                 Case: 11-14322        Date Filed: 04/24/2013        Page: 7 of 9


motion for judgment as a matter of law on Madura’s assault and battery claims.

We also set aside the jury’s verdict in favor of Marciante on Madura’s § 1983

excessive force claim, as well as the jury’s verdict against the City on Madura’s

state law assault and battery claims. 1 We remand this case for further proceedings

consistent with this opinion.

       VACATED and REMANDED.




       1
          We must vacate the verdicts in favor of Marciante and against the City because it is now
possible, on remand, that the jury will decide that the officers unlawfully pursued and arrested
Madura. If the jury determines that Madura was falsely arrested, then the jury will necessarily be
instructed differently concerning Officer Marciante’s use of force. See Bashir v. Rockdale Cnty.,
Ga., 445 F.3d 1323, 1331–32 (11th Cir. 2006) (“Under this Circuit’s law . . . a claim that any
force in an illegal stop or arrest is excessive is subsumed in the illegal stop or arrest claim and is
not a discrete excessive force claim” because “if an arresting officer does not have the right to
make an arrest, he does not have the right to use any degree of force in making that arrest.”
(internal quotation marks and citation omitted)).
                                                    7
              Case: 11-14322    Date Filed: 04/24/2013   Page: 8 of 9


                                  APPENDIX I

      Madura’s version of the facts              Appellees’ version of the facts
Martinez says that he told the police’s    The confidential informant working
confidential informant that others would   with police to catch Martinez
come to the Taco Bell, but Martinez        communicated to the police that other
says he did not identify or describe the   drug purchasers associated with
others he expected. Thus, the police had   Martinez, including a white female,
no reason to suspect Madura’s              might arrive at the Taco Bell to
association with Martinez.                 purchase ecstasy.
Upon seeing armed men taking               Madura sped and drove her car
Martinez down, Madura promptly             erratically from the Taco Bell parking
backed out of her parking spot at Taco     lot. Sanchez, believing that other drug
Bell, drove to the exit, and waited        purchasers were coming to meet
before safely entering traffic at a        Martinez, noticed that Madura never got
reasonable speed. Within a couple of       out of her car and that she drove away in
blocks, she stopped for a red light.       haste. He instructed his subordinate
                                           officers to stop her car.
At least two unmarked police SUVs          Officers Marciante, Starnes and Davis
surrounded Madura’s car at the red         pursued Madura, positioned a police
light; one SUV pulled in front of her,     SUV in front of Madura’s car,
blocking her passage. At least three       approached her door and repeatedly
unidentified men in black approached       instructed her to get out of the car and
Madura with guns pointed at her head       raise her hands. Starnes and Davis say
shouting, “get out of the car, bitch, get  that they yelled repeatedly, “Police, let
the f--- out” and “f---ing whore.” One     me see your hands!” The officers’ vests
man, Officer Starnes, opened his SUV       identified them as “police.” No officers
door into her front bumper, damaging       used profanity to frighten or insult
her car. No one identified themselves to Madura.
Madura as police, but she understood
their order to get out.
Madura hesitated at first, but put the car Because Madura kept her hands on the
in park without moving forward toward steering wheel, the officers believed she
the police SUV. She unfastened her         did not intend to comply. Marciente
seatbelt and opened her door. Before       opened Madura’s door as the car rolled
she could get out, Marciante grabbed       forward and struck the police SUV.
Madura by her hair and neck and threw Marciente ordered her to put the car in
her face down on the pavement, causing park because he believed she could
                                           8
              Case: 11-14322     Date Filed: 04/24/2013       Page: 9 of 9


an abrasion on her forehead.                    injure Officer Starnes, who was in front
                                                of her car. Marciante then used force to
                                                remove Madura from the car. Other
                                                officers agreed that Marciante grabbed
                                                Madura’s left shoulder and physically
                                                removed her with force from the car
                                                before placing her face down to the
                                                pavement.
Marciante straddled Madura from                 Marciante knelt on the ground beside
behind, grabbed her hair and neck, and          Madura, handcuffing her without
repeatedly yelled “you f---ing bitch”           bearing any weight on her back before
while placing his weight on her back.           returning her to a standing position.
He then handcuffed Madura and
grabbed her hair again to pull her into a
standing position
Police drove Madura back to the Taco            Back at the Taco Bell parking lot, the
Bell parking lot where Sanchez                  officers realized their mistake, explained
identified himself as the officer in            themselves, and apologized to Madura.
charge. Madura was interrogated for             From pursuit to apology, the events took
about 15 minutes while officers                 15 to 20 minutes.
searched her car. After about half an
hour in handcuffs, Madura was released
without being charged.
Sanchez threatened Madura and caused            Sanchez denies threatening Madura or
her to fear reporting their misconduct or       her father about suing or complaining.
suing them. Sanchez told Madura that            He only offered to have the City assist
the police had powerful connections,            with car repairs or medical treatment.
e.g., to immigration enforcement                Sanchez testified that Madura actually
agencies, and that they could make her          insinuated that she would take it easy on
life difficult. He similarly threatened         them if they would help her get a child
her father on the phone after the               psychologist’s job with the City, or help
incident.                                       her with her immigration status.




                                            9